Case 2:19-cv-07952-FMO-MAA Document 52-3 Filed 03/03/20 Page 1 of 5 Page ID #:337



    1   John Nadolenco (SBN 181128)
    2   jnadolenco@mayerbrown.com
        MAYER BROWN LLP
    3   350 South Grand Avenue, 25th Floor
    4   Los Angeles, California 90071-1503
        Telephone: (213) 229-9500
    5   Facsimile: (213) 625-0248
    6
        A. John P. Mancini (Pro Hac Vice)
    7   jmancini@mayerbrown.com
    8   Olena V. Ripnick-O’Farrell
        oripnick-ofarrell@mayerbrown.com (Pro Hac
    9   Vice)
   10   MAYER BROWN LLP
        1221 Avenue of the Americas
   11   New York, NY 10021
   12   Telephone: (212) 506-2500
        Facsimile: (212) 849-5895
   13
        Attorneys for Defendant GOOGLE LLC
   14

   15                         UNITED STATES DISTRICT COURT
   16                     CENTRAL DISTRICT OF CALIFORNIA
   17                                 WESTERN DIVISION
   18

   19   FOUR JAYS MUSIC COMPANY, et al., Case No. 2:19-cv-07952-FMO-MAA
   20                          Plaintiffs,       DECLARATION OF WALEED
   21
                                                 DIAB IN SUPPORT OF GOOGLE’S
              v.                                 MOTION TO DISMISS FOR
   22
                                                 IMPROPER VENUE, OR, IN THE
        APPLE INC., et al.,                      ALTERNATIVE, TRANSFER
   23
                                                 VENUE TO THE SOUTHERN
                       Defendants.               DISTRICT OF NEW YORK
   24                                            HEARING DATE: APRIL 9, 2020
   25
                                                 TIME: 10:00 AM
                                                 COURTROOM: 6D
   26

   27              REDACTED VERSION OF DOCUMENT PROPOSED TO
   28                         BE FILED UNDER SEAL

                                DECLARATION OF WALEED DIAB ISO GOOGLE’S MOTION TO DISMISS,
                                                             CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52-3 Filed 03/03/20 Page 2 of 5 Page ID #:338



    1         I, Waleed Diab, hereby declare as follows:
    2         1.     I am employed by Google as Director of North America Record Label
    3   Business Development, a role which I have held since November 2017. In this
    4   role, I am based in Google’s New York City offices, and I am responsible for
    5   managing Google’s North American record label business development and
    6   partnership efforts for major and independent record labels. Prior to this, from July
    7   2017 until October 2017, I was employed by Google as its Head of North America
    8   Record Label Business Development, and from May 2016 until July 2017, I was
    9   employed as Google’s Head of Major Label Business Development. For both of
   10   these roles, I was based in Google’s New York City offices.
   11         2.     From April 2011 until April 2016, I was employed by Google as
   12   Senior Counsel for music in its New York City offices, where I was responsible for
   13   negotiating, drafting, and advising in connection with complex music licensing
   14   partnerships as well as helping set policies and guidelines that impacted music
   15   initiatives at Google. I was previously employed as Senior Counsel, Music
   16   Strategy & Relations, at MTV Networks, and I hold a Juris Doctor from Benjamin
   17   N. Cardozo School of Law, Yeshiva University.
   18         3.     I submit this declaration in support of Google’s Motion to Dismiss for
   19   Improper Venue, or In The Alternative, Transfer Venue To The Southern District of
   20   New York.
   21         4.     I make this declaration on my own personal knowledge and, if called
   22   upon as a witness to do so, I could and would competently testify as to the matters
   23   set forth herein.
   24         5.     Google is a multinational technology company that is incorporated in
   25   Delaware and has a principle place of business in Mountain View, California.
   26         6.     One of Google’s offerings is Google Play Music (“GPM”), an online
   27   music service that was launched in the United States in November 2011. GPM
   28   offers its users more than 40 million songs in a variety of genres.
                                                 -1-
                                 DECLARATION OF WALEED DIAB ISO GOOGLE’S MOTION TO DISMISS,
                                                              CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52-3 Filed 03/03/20 Page 3 of 5 Page ID #:339



    1         7.     Google licenses the musical compositions (and sound recordings) that
    2   are made available on GPM.
    3         8.     Google operates its music licensing group out of New York City. In
    4   particular, both the music publishing business development and RightsFlow teams,
    5   which are the teams responsible for negotiating and executing the licenses for
    6   certain of the musical compositions (and sound recordings) available on GPM, are
    7   located in Manhattan. Accordingly, any witnesses and documents from either of
    8   these teams that may be relevant to this litigation are necessarily located in New
    9   York City.
   10         9.     In addition, Google enters into content license agreements with record
   11   labels and content distributors that, in some instances, require
   12

   13

   14         10.    On                           , Google entered into a content license
   15   agreement with the Orchard, the only content distributor named in this action. This
   16   agreement has remained in force at all times from                           , to the
   17   present.
   18         11.    The content license agreement between Google and the Orchard was
   19   negotiated by Google employees based in San Bruno—in the Northern District of
   20   California—and employees of the Orchard based in New York—in the Southern
   21   District of New York. No part of the agreement was negotiated or executed in the
   22   Central District of California.
   23         12.    A true and correct copy of the                          , content license
   24   agreement between Google and the Orchard is attached hereto as Exhibit A.
   25         13.    Section 3(b)(ii), titled “
   26

   27

   28

                                                     -2-
                                  DECLARATION OF WALEED DIAB ISO GOOGLE’S MOTION TO DISMISS,
                                                               CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52-3 Filed 03/03/20 Page 4 of 5 Page ID #:340



    1

    2                                                  …”
    3         14.    Accordingly, pursuant to the agreement between Google and the
    4   Orchard, with respect to the GPM permanent downloads that the plaintiffs in this
    5   case allege to be infringing,
    6                                                                 .
    7         15.    The Orchard is headquartered in New York City. It does not have an
    8   office in the Central District of California. Accordingly, any witnesses and
    9   documents that may be relevant to this litigation—in particular, witnesses and
   10

   11

   12

   13

   14

   15                        [remainder of page intentionally left blank]
   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                 -3-
                                  DECLARATION OF WALEED DIAB ISO GOOGLE’S MOTION TO DISMISS,
                                                               CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52-3 Filed 03/03/20 Page 5 of 5 Page ID #:341




  documents relating to the musical compositions alleged in this action and



                                are necessarily located in New York City, in the

  Southern District of New York, and not in the Central District of California.

        I declare under penalty of perjury under the laws of the United States that
  the foregoing is true and correct.


        Executed this Lrday of February 2020, in New York, NY.



                                                        Waleed Diab
